Case 5:21-cv-00566 Document1-6 Filed 06/14/21 Page 1 of1

JS 44 (Rey. 10/20) CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as

provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

Clerk of Court for the

 

I. (a) PLAINTIFFS DEFENDANTS
Christopher Laycock and Nickeya Laycock Allstate Vehicle and Property Insurance Company
(b) County of Residence of First Listed Plaintiff Bexar County, TX County of Residence of First Listed Defendant Cook County, IL
(EXCEPT IN U.S. PLAINTIFF CASES) (IN U.S. PLAINTIFF CASES ONLY)

THE TRACT OF LAND INVOLVED.

 

NOTE: INLAND CONDEMNATION CASES, USE THE LOCATION OF

 

(c) Attorneys (Firm Name, Address, and Telephone Number) Attorneys (If Known)
Shannon E. Loyd Loyd & Pollom, PLLC Robert E. Valdez and Jenna S. Ard Valdez & Trevino Attorneys
12703 Spectrum Drive, Suite 201 San Antonio, TX 78249 at Law, P.C. 8023 Vantage Dr., Suite 700 San Antonio, TX 78230
T: (210) 775-1424. T: (210) 598-8686.
II. BASIS OF JURISDICTION (Place an “Xx” in One Box Only) TI. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X" in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
([]1 U.S. Government ("]3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State Kl 1 CJ 1 Incorporated or Principal Place O 4 C4
of Business In This State
oC 2 U.S. Government Kl4 Diversity Citizen of Another State O 2 O 2 Incorporated and Principal Place Oo 5 5
Defendant (Indicate Citizenship of Parties in Item IL) of Business In Another State
Citizen or Subject ofa Cc) 3 Oo 3 Foreign Nation Oj 6 Cis
Foreign Country

 

 

IV. NATURE OF SUIT Place an

 

” in One Box’ Only, 1)

    
      
     
 
    
 
   
    

110 Insurance PERSONAL INJURY PERSONAL INJURY Jos Drug Related Seizure

 
  

    
    
     
 
  

  
      
    

120 Marine 310 Airplane TC 365 Personal Injury - of Property 21 USC 881 | 423 Withdrawal
130 Miller Act 315 Airplane Product Product Liability | 1690 Other 28 USC 157
140 Negotiable Instrument Liability Oo 367 Health Care/
150 Recovery of Overpayment |] 320 Assault, Libel & Pharmaceutical cS RIGHTS. | |
& Enforcement of Judgment Slander Personal Injury ‘ $20 Copyrights
151 Medicare Act | 330 Federal Employers’ Product Liability 830 Patent
152 Recovery of Defaulted Liability Cl 368 Asbestos Personal 835 Patent - Abbreviated
Student Loans 340 Marine Injury Product New Drug Application
(Excludes Veterans) 7 345 Marine Product Liability 840 Trademark
CC 153 Recovery of Overpayment Liability PERSONAL PROPERTY a : 880 Defend Trade Secrets |
of Veteran’s Benefits 350 Motor Vehicle 370 Other Fraud 710 Fair Labor Standards Act of 2016
CJ 160 Stockholders’ Suits 355 Motor Vehicle 371 Truth in Lending Act
[_] 190 Other Contract Product Liability [} 380 Other Personal |_]720 Labor/Management
195 Contract Product Liability | 360 Other Personal Property Damage Relations 861 HIA 395M)
196 Franchise Injury CT 385 Property Damage 740 Railway Labor Act 862 Black Lung (923)
362 Personal Injury - Product Liability 751 Family and Medical 863 DIWC/DIWW (405(g))
Leave Act

Medical Maipractice 864 SSID Title XVI _#

| _]790 Other Labor Litigation 865 RSI (405(g))

  

      
  
  
 
 
 
 
 
  

     

| _}210 Land Condemnation " 740 Other Civil Rights Habeas Corpus!

      
  
    

  

  

 

 

 

    
 

     
   

| | 376 Qui Tam (31 USC

3729(a))
400 State Reapportionment

430 Banks and Banking
450 Commerce
460 Deportation
470 Racketeer Influenced and
Corrupt Organizations
480 Consumer Credit
(15 USC 1681 or 1692)

[| 485 Telephone Consumer

Protection Act
490 Cable/Sat TV
850 Securities/Commodities/
Exchange
890 Other Statutory Actions
891 Agricultural Acts

 

 

 

 

 

 

 

 

 

 

 

791 Employee Retirement 893 Environmental Matters
220 Foreclosure 441 Voting |} 463 Alien Detainee Income Security Act |_| 895 Freedom of Information
230 Rent Lease & Ejectment 442 Employment |_| 510 Motions to Vacate |_| 870 Taxes w. S. Plaintiff Act
240 Torts to Land 443 Housing/ Sentence or Defendant) 896 Arbitration
245 Tort Product Liability Accommodations [ ] 530 General [_} 871 IRS—Third Party 899 Administrative Procedure
LC) 290 All Other Real Property a 445 Amer. w/Disabilities -[” ] 535 Death Penalty a = 26 USC 7609 Act/Review or Appeal of
Employment Other: 16 Naturalization Application Agency Decision
] 446 Amer. w/Disabilities -[/] 540 Mandamus & Other 465 Other Immigration 950 Constitutionality of
Other |_| 550 Civil Rights Actions State Statutes
|] 448 Education [| 555 Prison Condition
|_| 560 Civil Detainee -
Conditions of
Confi t
V. ORIGIN (Place an “xX” in One Box Only)
1 Original Kl2 Removed from Oo 3. Remanded from 4 Reinstated or oO 5 Transferred from 6 Multidistrict Oo 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File
Cites the RUNS ere tg3 one or 3 WS fi ae G1a4 not cite BO statutes unless diversity):
and/or
VI. CAUSE OF ACTION
Brief ose of cause:
Breach of contract
VII. REQUESTED IN (1) CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. $250,000.00 JURY DEMAND: — [XlYes_ [No
VIII. RELATED CASE(S)
(See instructions):
IF ANY JUDGE DOCKET NUMBER
DATE SIGNATURE OF ATTORNEY OF RECORD
6/14/2021 /s/ Jenna S, Ard
FOR OFFICE USE ONLY

RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE

 

 
